Name: Commission Regulation (EEC) No 3092/89 of 13 October 1989 fixing for the 1989/90 marketing year the reference price for mandarins, including tangerines and satsumas, wilkings and other similar citrus hybrids, with the exception of clementines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 10. 89 Official Journal of the European Communities No L 296/25 COMMISSION REGULATION (EEC) No 3092/89 of 13 October 1989 fixing for the 1989/90 marketing year the reference price for mandarins, including tangerines and satsumas, wilkings and other similar citrus hybrids, with the exception of Clementines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, year, adjusted by an amount equal to the difference between, firstly, the amount resulting from the applica ­ tion, to those reference prices, of the percentage increase in the basic prices and the buying-in prices in relation to the preceding marketing year, and, secondly, the amount corresponding to the increase in the financial compensa ­ tion provided for in Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit (3), as last amended by Regulation (EEC) No 1 130/89 (4) ; Whereas, in accordance with Article 147 of the Act of Accession, Spanish prices shall be used for the purpose of calculating reference prices as and from 1 January 1 990 ; Whereas, in accordance with Article 272 (3) of the Act of Accession, the prices of Portuguese products will not be used for the purpose of calculating reference prices, during the first stage of accession ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 1 19/89 (2), and in particular Article 27 ( 1 ) thereof, HAS ADOPTED THIS REGULATION : Whereas Article 23 ( 1 ) of Regulation (EEC) No 1035/72 provides that reference prices for the whole Community are to be fixed each year before the beginning of the marketing year ; Whereas the importance of mandarin production in the Community, is such that a reference price must be fixed for that product, such price to be operative also for tangerines, satsumas, wilkings and other similar citrus hybrids, with the exception of Clementines ; Whereas the period during which mandarins harvested during a given crop year are marketed extends from October to 15 May of the following year ; whereas the quantity put on the market during October and from 1 March to 1 5 May of the following year represents only a small percentage of that marketed over the whole mar ­ keting year ; whereas the reference price should therefore be fixed only for the period running from 1 November to the last day of February of the following year ; Whereas the fixing of a single reference price valid for the whole marketing year appears to be the solution to be suited to the particular nature of the Community market in the product in question ; Whereas, under point (a) of the second subparagraph of Article 23 (2) of Regulation (EEC) No 1035/72, reference prices for mandarins, satsumas, tangerines and other similar citrus hybrids, with the exception of Clementines, are fixed at a level equal to that of the previous marketing Article 1 For the 1989/90 marketing year, the reference price for fresh mandarins including tangerines and satsumas, wilkings and other similar citrus hybrids, with the excep ­ tion of Clementines (CN code : 0805 20 30, 50, 70, 90), expressed in ecus per 100 kilograms net of packed products of quality class 1, of all sizes, shall be : from T November to 28 February : 27,51 . Article 2 This Regulation shall enter into force on 1 November 1989 . (') OJ No L 118, 20 . 5 . 1972, p. 1 . (A OJ No L 118 , 29 . 4. 1989, p. 12. (3) OJ No L 318, 18 . 12. 1969, p. 1 . (*) OJ No L 119, 29. 4. 1989, p. 22 . No L 296/26 Official Journal of the European Communities 14. 10 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 October 1989. For the Commission Ray MAC SHARRY Member of the Commission